Citation Nr: 1428730	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability (strain).

4.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar disability (strain).

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability (patellofemoral syndrome).

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability (patellofemoral syndrome).

7.  Entitlement to a total evaluation based on individual unemployability due to service connected disability (TDIU).


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, October 2003 to May 2005, and February 2009 to April 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for sleep apnea, an evaluation in excess of 50 percent for PTSD, an evaluation in excess of 10 percent for thoracolumbar disability (strain), and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Right shoulder disability is manifested by pain and restricted range of motion with range of motion more nearly approximating shoulder level.

2.  Right knee disability is manifested by complaints of pain along with stiffness, swelling, lack of endurance and flare-ups precipitated by activity and objective findings for pain at flexion to 140 degrees; but there is no limitation of motion; ankylosis; subluxation or lateral instability; "locking," pain and effusion into the joint; impairment of tibia and fibula; or genu recurvatum.

3.  Left knee disability is manifested by complaints of pain along with stiffness, swelling, lack of endurance and flare-ups precipitated by activity and objective findings for pain at flexion to 140 degrees; but there is no limitation of motion; ankylosis; subluxation or lateral instability; "locking," pain and effusion into the joint; impairment of tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right shoulder disability (strain) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 5201 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee disability (patellofemoral syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5020 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee disability (patellofemoral syndrome) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5020 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The AOJ sent to the Veteran a letter dated in June 2010, prior to the rating decision on appeal, that outlined the information and evidence necessary to substantiate his claims to include how VA determines disability evaluations and assigns effective dates.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, in regards to the claims for increase, the AOJ supplemented the original notice with a letter dated in February 2011 that detailed the requirements for establishing entitlement to higher evaluations.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination addressing the severity of his shoulder and knee disabilities.  This examination includes sufficient information to rate the disabilities under the appropriate diagnostic criteria.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Preliminary Considerations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").  Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.


III.  Evaluation of Service-Connected Disabilities.

The Veteran seeks an initial evaluation in excess of 20 percent for right shoulder disability (strain); in excess of 10 percent for right knee disability (patellofemoral syndrome); and in excess of 10 percent for left knee disability (patellofemoral syndrome).  He argues that a higher evaluation for each disability is warranted because the currently assigned evaluations do not take into account the functional loss secondary to pain or the effect of medications.  See Veteran's Statement (January 2011).

Legal Considerations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5099 is used to identify disabilities of the musculoskeletal system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Right Shoulder Disability

The AOJ awarded an initial 20 percent disability evaluation for right shoulder disability under Diagnostic Code 5201.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for right shoulder disability.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

A July 2010 VA examination report reflects complaints of weakness, stiffness, swelling, lack of endurance, and pain.  The Veteran reported flare-ups where he is unable to rotate the shoulder joint-these occur spontaneously as often as 5 times a week and lasts for 9 hours with severe pain (8 on a scale of 10 being the worst).  This is alleviated by Flexeril.  He denied any current treatment.  He reported impairment in activities with family and work.  Objectively there was tenderness of the right shoulder but no signs of edema, instability or subluxation, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, or ankylosis.  The range of motion was 90 degrees on flexion, 90 degrees on abduction, 90 degrees on external rotation, and 45 degrees on internal rotation.  Pain was observed at the endpoint of all active movements.  Repetitions caused no additional limitation of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray findings were within normal limits.  The diagnosis was right shoulder strain.

Here, the lay and medical evidence more nearly reflects the criteria for a 20 percent evaluation as the Veteran's right shoulder motion is shown to be limited to about shoulder level.  Clearly, flexion to 90 degrees is shoulder level rather than midway between side and shoulder level.  Therefore, while the criteria for a 20 percent evaluation are met, the criteria for the next higher evaluation are not met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.

The Board acknowledges that the Veteran has pain and flare-ups, but there is no indication that the medication taken for symptoms causes any problems.  The Veteran is competent to report that his disability is worse than presently evaluated.  In this regard, the Board accepts that he has functional impairment, pain and motion limited to shoulder level.  See DeLuca, supra. The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned evaluation is appropriate for the Veteran's limitation of motion to shoulder level.  Notably, the Veteran self-treats his symptoms and there was no increased weakness, fatigue, loss of endurance, or incoordination of the right upper extremity following repetitive use.  Also, although the evidence shows complaints of interference with work and family activities, his complaints were non-specific and the Veteran did not report any lost time from work or significant interference with his activities of daily living due to his right shoulder condition.  Therefore, the Board finds that the current evaluation contemplate functional impairment due to pain and restricted range of motion, as well as some interference with work and family activities as reported by the Veteran.  See DeLuca, supra.  Furthermore, although the Veteran believes that pain alone warrants an increased evaluation, according to the United States Court of Appeals for Veterans Claims, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether higher disability evaluations may be assigned under any other potentially applicable provision of the rating schedule.  However, in the absence of any lay or medical evidence for ankylosis, impairment of the humerus, or impairment of the clavicle-dislocation, nonunion, or malunion, the Board finds that there is no basis to assign higher evaluations.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for higher disability ratings, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent as explained and discussed above.  Accordingly, the claim is denied.  There is no basis to stage this rating as there is no distinct period of time during the appeal that the Veteran's right shoulder met the criteria for a higher evaluation.  See Fenderson, supra.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Bilateral Knee Disability

Service connection is established for patellofemoral syndrome of the right and left knees.  The AOJ awarded an initial 10 percent disability evaluation for each knee under Diagnostic Code 5099-5020.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis is rated on limitation of motion like degenerative arthritis.  The controlling laws and regulations provide that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Report of VA examination dated in July 2010 reflects complaints of bilateral knee pain along with stiffness, swelling, and lack of endurance.  The Veteran reported flare-ups precipitated by activity, occurring as often as 2 times a week and lasting 2 days.  Pain was 8 on a scale of 1-10 (10 representing the worst).  During a flare-up, he reported limitation of motion and difficulty with standing/walking.  The Veteran could walk short distances and stand, but not run.  He denied treatment, hospitalization, and surgery.  He denied any periods of incapacitation.  Objectively, the Veteran walked with a normal gait.  There was no evidence of abnormal weight bearing.  The Veteran did not require any assistive device.  For both knees, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The right and left knee had crepitus.  There was no genu recurvatum and locking pain for either knee.  There was no ankylosis of either knee.  The range of motion was from 0 to 140 degrees with pain at 140 degrees, bilaterally.  Neither knee had additional limitation of motion on repetitive use.  Neither knee was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  No instability of the joint was found of either knee; all stability tests were within normal limits.  X-ray of the right and left knee was within normal limits.  The diagnosis was bilateral patellofemoral syndrome.  The Veteran reported that he cannot engage in physical activities with his son, such as basketball and baseball.  The examiner noted that the objective factors were "crepitus and pain with flexion"

Treatment record dated in November 2010 reflects complaints of knee pain and swelling when playing basketball or running.  Objectively, there was "No intermittent knee locking and the knee did not suddenly buckle."  There was effusion of both knee and tenderness on palpation along with crepitus on motion, bilaterally.  There was no erythema, misalignment, normal range of motion without pain on motion, and no instability of either knee.  A patellofemoral apprehension test was negative.  There was no tenderness observed on ambulation.  There was no weakness of either knee.  The diagnosis was osteoarthritis; the examiner explained that "Symptoms most likely related to osteoarthritis.  Bilateral knee x-ray pending radiology review."  X-rays of knees showed no definite joint effusion and mild patellofemoral degenerative changes, otherwise normal knees, bilaterally.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the right knee and in excess of 10 percent for the left knee under Diagnostic Code 5099-5020.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  There are no occasional incapacitating exacerbations, affected by limitation of motion, for either the right or left knee.  Although the Veteran reports limitation of motion during flare-up, limitation of motion is not objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the current 10 percent disability evaluation for patellofemoral syndrome of the knees.  The medical evidence of record shows no limitation of motion.  On VA examination in July 2010, the Veteran reported onset of bilateral knee pain at 140 degrees; however, non-VA treatment record dated in November 2010 reflect normal range of motion with no knee pain on motion, bilaterally.  It further reflects that the Veteran had been playing basketball although he reported during VA examination that he was unable to engage in any physical activities to include basketball.  Also, the Board notes that pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition to pain, the Board observes that the Veteran's bilateral knee disorder is manifested by crepitus.  However, there is no indication that this causes functional limitation.  

The Board has considered whether a higher or separate evaluation is warranted under any other potentially applicable provision of the rating schedule.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), ("separate and distinct manifestations" from the same injury permit separate disability ratings provided that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions).  However, the Board finds that a higher or separate evaluation is not warranted under any other provision because the evidence shows no ankylosis (Diagnostic Code 5256), recurrent subluxation or lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258), removal of the semilunar cartilage (Diagnostic Code 5259), limitation of flexion or extension (Diagnostic Codes 5260-61).  It is noted that full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  The Veteran does not have limitation of flexion of 45 degrees or less or limitation of extension of 10 degrees or greater as contemplated by compensable evaluations based on limitation of motion. Also, there is no impairment of the tibia and fibula (Diagnostic Code 5262) or genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) (Diagnostic Code 5263).  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.

Accordingly, the weight of evidence is against the claim for an initial evaluation in excess of 10 percent for the right and left knee.  Also, there is no basis to stage the rating as the evidence shows no distinct period where either knee disability exhibited symptoms that would warrant a different rating.  See Fenderson supra.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities herein addressed are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial evaluation in excess of 20 percent for right shoulder disability (strain) is denied.

An initial evaluation in excess of 10 percent for right knee disability (patellofemoral syndrome) is denied.

An initial evaluation in excess of 10 percent for left knee disability (patellofemoral syndrome) is denied.


REMAND

Sleep Apnea

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, while sleep apnea is first documented in March 2012 roughly 2 years after service, the Veteran filed his claim for service connection for sleep apnea in May 2010 the month following his discharge.  The Board acknowledges that service treatment records show no complaints or findings related to sleep apnea.  Nevertheless, it does not appear that the Veteran underwent any sleep tests or other examinations that would have confirmed sleep apnea.  

Accordingly, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed sleep apnea is related to her active military service, or in the alternative, is caused or aggravated by her service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002).  

PTSD

After careful review of the evidence of record, the Board finds that evidence is inadequate to ascertain the current severity of the Veteran's PTSD.  Both VA and private PTSD evaluations were conducted in 2010 and global assessment of functioning scores of 60 and 39 were assigned, respectively.  The Board observes that the evaluations reflect significantly different GAF scores and the examination findings are essentially stale.  The Board believes that another VA examination is necessary to address the 2010 incongruous GAF findings and provide current findings as to the severity of the Veteran's PTSD to include whether his has total social and occupational impairment due to PTSD symptoms.  Report of VA psychiatric examination dated in 2010 reflects, by history, the Veteran is unable to work due to his PTSD symptom of a "short fuse."  Therefore, remand is necessary.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (When an examination is inadequate, the Board must remand the case for further development);  see also 38 C.F.R. § 4.2 (2013).

Thoracolumbar Spine Disability

The AOJ awarded an initial 10 percent disability evaluation for thoracolumbar spine disability under Diagnostic Code 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
A July 2010 VA examination report reflects complaints of back pain that occur 3.5 days a week and last for 1-2 days.  Pain was described as localized and severe, exacerbated by physical activity, and relieved by Flexeril, Robaxin.  There was limitation of motion with flare-ups.  The Veteran denied current treatment and any incapacitation in last 12 months.  He reported that he was currently employed in a supervisory position.  Objectively, posture, gait, and tandem walk was normal.  There was radiating pain to right leg on movement.  Muscle spasm was absent.  Spinal contour was preserved, but there was tenderness.  There was no guarding of movement, weakness, abnormal muscle tone or musculature, atrophy of the limbs, or ankylosis of the thoracolumbar spine.  Straight leg raising was positive on the right, and negative on the left.  The range of motion was as follows:  Flexion to 70 degrees; extension to 15 degrees; bilateral flexion to 25 degrees; and bilateral rotation to 30 degrees.  There was pain at the end point of motion.  There was no additional limitation of motion after repetitions of motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination showed no signs of lumbar intervertebral disc syndrome.  There were no sensory deficits or motor weakness.  Lower extremities reflexes were 2+ bilaterally.  The lower extremities showed no signs of pathological reflexes.  X-ray of the thoracic spine showed scoliosis; x-ray of the lumbar spine showed congenital malformation; there were no findings for arthritis.  The diagnosis was thoracolumbar strain with right sciatica.

Treatment records associated National Guard service show diagnoses for lumbosacral strain.  These records reflect, by history, degenerative disc degeneration.  In July 2010, the Veteran presented with complaints of back pain for 4-5 days and requested a temporary profile as he was unable to perform his work as a mechanic.  Exam showed negative straight leg raises bilaterally, but there was tenderness on palpation and muscle spasm.  The assessment was lumbago and back muscle spasm.  In March 2011, the impression was back strain.  The Veteran was given a profile for 3 days to limit lifting to "no greater than 20 pounds, ruck marching, working at heights, and pulling."

After careful review of the evidence of record, the Board finds that the current VA examination report dated in July 2010 is inadequate for rating purposes.  First, although x-ray findings show mild scoliosis, there is no indication of whether this is attributable to the severity of the Veteran's history of muscle spasm or another cause.  The Board notes that the rating schedule provides for a 20 percent disability rating where there is "muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis."  38 C.F.R. § 4.71a.  Second, while report of VA examination reflects sciatica and his National Guard records dated in 2010/2011 also notes sciatic radiculopathy, the 2010 VA examination report does not provide any details for consideration of whether a separate compensable evaluation is warranted based on objective neurological abnormalities.  Id., Diagnostic Code 5257, Note (1), Diagnostic Code 8520 (schedular rating for sciatic nerve impairment).

Therefore, remand is necessary to ascertain the current severity of the Veteran's back disability to include whether he has is "muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis" and whether he had sciatic radiculopathy due to back disorder that causes mild, moderate or moderately severe incomplete paralysis of the sciatic nerve.

TDIU

The Veteran has raised a claim for TDIU.  During his VA psychiatric examination in July 2010, the Veteran reported that he cannot work because of his mental condition.  As indicated above, the Veteran is service connected for PTSD.  Because TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, it is part of his claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  At this time, the TDIU claim has not been developed or adjudicated.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran VCAA notice on the claims for increase for PTSD and thoracolumbar disability and TDIU.  The AOJ should request all outstanding pertinent treatment records and associate these with the claims file.

2.  Afford the Veteran a VA examination to determine the etiology of his sleep apnea.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in or is otherwise etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

If the examiner does not find that the Veteran's sleep apnea is directly related to service, the examiner should provide the following:

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused by the Veteran's service-connected PTSD.

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated by the Veteran's PTSD.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  

Both VA and private PTSD evaluations were conducted in 2010 and global assessment of functioning scores of 60 and 39 were assigned, respectively; the examiner should address the discrepancies in the GAF scores and indicate whether the GAF score for 39 is supported by the private evaluation report or other evidence of record at that time.  

The examiner should clearly indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity due to PTSD symptoms; or occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to PTSD symptoms; or total occupational and social impairment due to PTSD symptoms.  

The examination report must include a complete rationale for all opinions and conclusions reached.

3.  The Veteran should be scheduled for a VA examination of his spine to ascertain the severity of his service-connected thoracolumbar disability (strain), to include whether he has "muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis" and whether he had sciatic radiculopathy due to back disorder that causes mild, moderate or moderately severe incomplete paralysis of the sciatic nerve.  The etiology of the Veteran's scoliosis should be addressed.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file.  The examination report must include a complete rationale for all opinions and conclusions reached.

4.  Then, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims files should be made available to the examiner along any pertinent evidence in the VA electronic file. The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.
5.  The AOJ should also undertake any other development it determines to be warranted.

6.  The AOJ should then adjudicate the claims with consideration of the evidence added to the record since the most recent supplemental statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


